Exhibit 10.29


Execution Version




--------------------------------------------------------------------------------



AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT

dated as of November 12, 2015

among

VALERO ENERGY PARTNERS LP,
as the Borrower
The GUARANTORS Party Hereto,
and
VALERO ENERGY CORPORATION,
as the Lender








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms
1
Section 1.02
Classification of Borrowings
17
Section 1.03
Terms Generally
17
Section 1.04
Accounting Terms; GAAP
17



ARTICLE II
THE CREDITS
Section 2.01
Term Loan
18
Section 2.02
Borrowing Mechanics
18
Section 2.03
Requests for Fundings
18
Section 2.04
Interest Elections
19
Section 2.05
Repayment of Term Loan; Evidence of Debt
20
Section 2.06
Prepayment of Term Loan
20
Section 2.07
Interest
20
Section 2.08
Alternate Rate of Interest
21
Section 2.09
Taxes
21
Section 2.10
Payments Generally
22



ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01
Corporate Existence and Power
22
Section 3.02
Corporate and Governmental Authorization; Contravention
22
Section 3.03
Enforceability
22
Section 3.04
Financial Information
23
Section 3.05
Litigation; No Material Adverse Effect
23
Section 3.06
Environmental Matters
23
Section 3.07
Taxes
24
Section 3.08
Solvency
24
Section 3.09
Compliance with Laws
24
Section 3.10
Title to Properties
24



ARTICLE IV
CONDITIONS







 
-i-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01
Financial Reporting Requirements
25
Section 5.02
Notices
26
Section 5.03
Existence; Conduct of Business
26
Section 5.04
Payment of Taxes
26
Section 5.05
Maintenance of Property; Insurance
26
Section 5.06
Compliance with Laws
26
Section 5.07
Books and Records; Inspection Rights
27
Section 5.08
Use of Proceeds
27
Section 5.09
First Tier Subsidiaries; Additional Guarantors
27
Section 5.10
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Certain
other Matters Pertaining to Unrestricted Subsidiaries
27
Section 5.11
Employee Matters
28



ARTICLE VI
NEGATIVE COVENANTS
Section 6.01
Liens
29
Section 6.02
Fundamental Changes; Dispositions
31
Section 6.03
Indebtedness; Securitization Transactions
32
Section 6.04
Restricted Payments
34
Section 6.05
Changes in Organization Documents
34
Section 6.06
Restrictive Agreements
34
Section 6.07
Change in Nature of Business
35
Section 6.08
Consolidated Leverage Ratio
35



ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
SUBORDINATION TERMS



 
-iii-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

ARTICLE IX
MISCELLANEOUS
Section 9.01
Notices
41
Section 9.02
Waivers; Amendments
42
Section 9.03
Successors and Assigns
42
Section 9.04
Counterparts; Integration; Effectiveness
42
Section 9.05
Severability
42
Section 9.06
Governing Law; Consent to Service of Process
43
Section 9.07
Headings
43
Section 9.08
Interest Rate Limitation
43
Section 9.09
No Liability of General Partner
43



ARTICLE X
SUBSIDIARY GUARANTEE
Section 10.01
Guarantee
44
Section 10.02
Waiver of Subrogation
44
Section 10.03
Amendments, Etc., with respect to the Guaranteed Obligations
44
Section 10.04
Guarantee Absolute and Unconditional
45
Section 10.05
Reinstatement
45
Section 10.06
Payments
46
Section 10.07
Additional Guarantors
46
Section 10.08
Guaranty Release Matters
46




 
-iii-
 




--------------------------------------------------------------------------------




ANNEXES
 
 
 
   Annex A
–  Leverage-Based Pricing Grid
   Annex B
–  Ratings-Based Pricing Grid
 
 
EXHIBITS:
 
 
 
   Exhibit A
–  Form of Promissory Note
   Exhibit B
–  Form of Guarantee Joinder
 
 




 
-iv-
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT, dated as of
November 12, 2015, among VALERO ENERGY PARTNERS LP, the Guarantors party hereto
from time to time and VALERO ENERGY CORPORATION.
WHEREAS, the parties hereto have agreed to amend and restate that certain Credit
Agreement, dated as of March 2, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrower, the guarantors from time to time party thereto and Valero Energy
Corporation, as lender.
NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acquisition Period” means the period beginning with the date on which payment
of the purchase price for a Specified Acquisition is made and ending on the
earlier of (a) the last day of the second full fiscal quarter following the
fiscal quarter in which such payment is made, and (b) the date on which the
Borrower notifies the Lender that it desires to end the Acquisition Period for
such Specified Acquisition; provided that once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect. As used above, “Specified Acquisition”
means any one or more transactions (i) pursuant to which the Borrower or any
Restricted Subsidiary acquires for an aggregate purchase price of not less than
$50,000,000 (x) more than 50% of the Equity Interests in any other Person or
(y) other property or assets (other than acquisitions of Equity Interests of a
Person, capital expenditures and acquisitions of inventory or supplies in the
ordinary course of business) of, or of an operating division or business unit
of, any other Person, and (ii) which is designated by the Borrower (by written
notice to the Lender) as a “Specified Acquisition”.
“Agreement” means this Amended and Restated Subordinated Credit Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Applicable Rate” means, for any day, with respect to any Prime Rate Borrowing
or Eurodollar Borrowing, (a) at all times prior to the Rating Date, the
applicable rate per annum set forth in the Leverage-Based Pricing Grid based
upon the Consolidated Leverage Ratio under the caption “Prime Rate Margin,” or
“LIBOR Margin”, as the case may be, and (b) at all times from and after the
Rating Date, the applicable rate per annum set forth in the Ratings-Based
Pricing Grid based upon the Designated Rating under the caption “Prime Rate
Margin” or “LIBOR Margin”, as the case may be.
“Attributable Debt” means in respect of a Sale/Leaseback Transaction, as at the
time of determination, the present value of the total obligations of the lessee
for rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction

 
-1-
 




--------------------------------------------------------------------------------




results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of and will
constitute “Capital Lease Obligations.” Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.
“Authorized Officer” means a duly authorized officer of a Loan Party or the
General Partner acting on behalf of such Loan Party.
“Borrower” means Valero Energy Partners LP, a Delaware limited partnership.
“Borrowing” means, with respect to any portion of the Term Loan, such portion
that is of the same Type, made, converted or continued on the same date and, in
the case of Eurodollar Borrowings, as to which a single Interest Period is in
effect.
“Borrowing Request” means a request by the Borrower for funding the Term Loan in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in San Antonio, Texas or New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Borrowing, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” as to any Person, means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that any lease that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2014 shall be
treated as an operating lease for all purposes under this Agreement.
“Change in Control” means (a) Valero Energy Corporation ceases to own, directly
or indirectly, a majority of the Equity Interests of, or ceases to Control, the
General Partner; (b) the Borrower ceases to own, directly or indirectly, 100% of
the Equity Interests of the Initial Guarantor; or (c) the General Partner ceases
to be the sole general partner of, or ceases to Control, the Borrower.
“Closing Date” means the date upon which this Agreement has been executed by all
parties hereto and all conditions precedent set forth in Article IV have been
satisfied.
“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
“Consolidated EBITDA” means for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or

-2-

--------------------------------------------------------------------------------




franchise tax expense; (ii) net interest expense (including amortization or
write-off of debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness), amortization of capitalized interest and
the net amount accrued (whether or not actually paid) pursuant to any interest
rate protection agreement during such period (or minus the net amount receivable
(whether or not actually received) during such period); (iii) depreciation,
depletion and amortization expense, including amortization of intangibles;
(iv) extraordinary expenses or loss and unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, (A) losses from
dispositions not in the ordinary course of business and (B) goodwill or
intangible asset impairment); (v) transaction expenses directly related to the
Transactions; and (vi) any non-cash charges to income not included in the
foregoing clauses (i) through (v); minus, (c) to the extent included in the
calculation of Consolidated Net Income for such period, without duplication, the
sum of: (i) any extraordinary income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on dispositions not in the ordinary course of
business); (ii) any cash expenditures during such period on account of any
non-cash item which was added back to Consolidated EBITDA during any prior
period with respect to which a calculation of Consolidated EBITDA was made under
this Agreement (provided that the cash expenditure does not impact Consolidated
Net Income in the period paid); and (iii) any other unusual or non-recurring
income or gains, all as determined for the Borrower and its Restricted
Subsidiaries on a consolidated basis.
In the event Borrower or any of its Restricted Subsidiaries acquires (x) more
than 50% of the Equity Interests in any other Person or (y) other property or
assets (other than acquisitions of Equity Interests of a Person, capital
expenditures and acquisitions of inventory or supplies in the ordinary course of
business) of, or of an operating division or business unit of, any other Person,
at Borrower’s option, Consolidated EBITDA for the relevant period shall be
calculated after giving effect, on a pro forma basis, to such acquisition as if
such acquisition occurred on the first day of the period. Any such pro forma
adjustments shall be calculated in good faith by the Borrower and shall be
supported by reasonably detailed calculations furnished together with the
compliance certificate delivered pursuant to Section 5.01(c) for the applicable
period.
Further, in connection with any Qualified Project, Consolidated EBITDA, as used
in determining the Consolidated Leverage Ratio, may be modified so as to include
Qualified Project EBITDA Adjustments, as provided in Section 6.08.
“Consolidated Leverage Ratio” means as of any date of determination, the ratio
of Consolidated Total Debt as of such date to Consolidated EBITDA for the four
fiscal quarter period ending on such date.
“Consolidated Net Assets” means at any date, the total amount of assets of the
Borrower and its Restricted Subsidiaries after deducting therefrom (a) all
current liabilities of the Borrower and its Restricted Subsidiaries (excluding
any thereof which are by their terms extendible or renewable at the option of
the Borrower or a Restricted Subsidiary to a time more than 12 months after the
time as of which the amount thereof is being computed), and (b) total prepaid
expenses and deferred charges of the Borrower and its Restricted Subsidiaries.
For purposes of the definition

-3-

--------------------------------------------------------------------------------




of “Material Subsidiaries” and Section 5.10(f), the references to Restricted
Subsidiaries in this definition shall be deemed to be references to all
Subsidiaries.
“Consolidated Net Income” means for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries on a consolidated basis determined in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), the income (or loss) of any entity
other than a Restricted Subsidiary in which the Borrower or any Restricted
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by the Borrower or such Restricted Subsidiary in the
form of cash dividends or similar cash distributions. Further, when determining
Consolidated Net Income for any fiscal quarter, Consolidated Net Income shall
not include any undistributed net income of a Restricted Subsidiary to the
extent that the ability of such Restricted Subsidiary to make Restricted
Payments to the Borrower or to a Restricted Subsidiary is, as of the date of
determination of Consolidated Net Income, prohibited by its Organization
Documents, or restricted by any Contractual Obligation (other than pursuant to
this Agreement) or any applicable law.
“Consolidated Net Tangible Assets” means at any date, (a) Consolidated Net
Assets minus (b) goodwill and other intangible assets of the Borrower and its
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, all as reflected in the consolidated financial statements
most recently delivered to the Lender pursuant to Section 5.01(a) or
Section 5.01(b) (or with respect to the periods prior to the initial delivery of
financial statements under Section 5.01, as reflected on the Initial Financial
Statements). For purposes of the definition of “Material Subsidiaries” and
Section 5.10(f), the references to Restricted Subsidiaries in this definition
shall be deemed to be references to all Subsidiaries.
“Consolidated Total Debt” means at any date, without duplication the aggregate
amount of the Indebtedness of the Borrower and its Restricted Subsidiaries of
the type specified in clause (a), (b), (c), (d), (e) or (h), clause (g) (so long
as obligations specified in such clause are not contingent) or clause (f) (if
the Guarantees specified in such clause are of Indebtedness of the type referred
to above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Designated Rating” means with respect to any Rating Agency, (i) the rating
assigned by such Rating Agency to the Borrower’s Senior Debt, or (ii) if and
only if such Rating Agency

-4-

--------------------------------------------------------------------------------




does not have in effect a rating described in the preceding clause (i), the
rating assigned by such Rating Agency to the facility evidenced by this
Agreement at any time such a rating is in effect, or (iii) if and only if such
Rating Agency does not have in effect a rating described in the preceding
clauses (i) or (ii), the Borrower’s “company” or “corporate credit” rating (or
its equivalent) assigned by such Rating Agency.
“dollars” or “$” refers to lawful money of the United States of America.
“Elective Guarantor” means a Restricted Subsidiary that becomes a Guarantor
pursuant to Section 5.09(b). A First Tier Subsidiary that is an Elective
Guarantor shall cease to be an “Elective Guarantor” and shall become a “Required
Guarantor” from and after the date that it becomes a Material Subsidiary.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters arising from the exposure to Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such securities (or such other interests), and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
“Eurodollar”, when used in reference to the Term Loan, refers to whether the
portion of the Term Loan comprising a Borrowing, bears interest at a rate
determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary Debt” means (a) Unsecured Acquired Debt and refinancings,
extensions, renewals, or refundings thereof; provided that the principal amount
thereof is not

-5-

--------------------------------------------------------------------------------




increased (other than by amounts incurred to pay the costs of such refinancing,
extension, renewal or refunding and any premiums paid in connection therewith);
(b) Indebtedness that is owed by a Restricted Subsidiary to the Borrower or to
another Restricted Subsidiary; (c) amounts owing by a Restricted Subsidiary
pursuant to Securitization Transactions as permitted by Section 6.03(b); and
(d) Indebtedness in an amount not to exceed $150,000,000, outstanding on the
Investment Grade Rating Date.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), or (ii) that are Other Connection Taxes, and
(b) in the case of the Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of the Lender with respect to an applicable
interest in the Term Loan or otherwise under any Loan Document pursuant to a law
in effect on the date on which (i) the Lender acquires such interest in the Term
Loan or becomes a party to this Agreement or (ii) the Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.09(a),
amounts with respect to such Taxes were payable either to the Lender’s assignor
immediately before the Lender became a party hereto or to such Lender
immediately before it changed its lending office.
“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of a Loan Party or of
the General Partner acting on behalf of a Loan Party.
“First Tier Subsidiary” means any direct Restricted Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“General Partner” means Valero Energy Partners GP LLC, a Delaware limited
liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness or other

-6-

--------------------------------------------------------------------------------




obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
“Guarantee Joinder” means a Guarantee Joinder, substantially in the form of
Exhibit B.
“Guaranteed Obligations” has the meaning assigned such term in Section 10.01.
“Guarantor” means the Initial Guarantor, each additional Required Guarantor (if
any), and each Elective Guarantor (if any).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Hedging Obligations” means obligations in respect of Hedging Agreements.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.
“Indebtedness” means as to any Person, at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) all Capital Lease Obligations of such Person, (e) all
Indebtedness of others secured by a Lien on any asset of such Person (other than
a Lien on Equity Interests in an Unrestricted Subsidiary owned by such Person
securing Non-Recourse Debt on which such Unrestricted Subsidiary is an obligor),
whether or not such Indebtedness is assumed by such Person (provided, that for
purposes of this clause (e), if such Person has not assumed or otherwise become
personally liable for any such Indebtedness, the amount of Indebtedness of such
Person in connection therewith shall be limited to the lesser of (i) the fair
market value of such asset(s) and (ii) the amount of Indebtedness secured by
such Lien), (f) all Indebtedness of others Guaranteed by such Person, (g) all
obligations of such Person in respect of bankers’ acceptances, (h) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit or similar instrument (other
than trade letters of credit and documentary letters of credit), provided,

-7-

--------------------------------------------------------------------------------




however that in the case of letters of credit, reimbursement obligations shall
not be considered Indebtedness unless they have not been reimbursed within three
Business Days after becoming due, and (i) all production payments, proceeds
production payments or similar obligations of such Person. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Initial Financial Statements” means, collectively, (a) the audited annual
consolidated financial statements of the Borrower dated as of December 31, 2014
and (b) the unaudited quarterly consolidated financial statements of the
Borrower dated as of September 30, 2015.
“Initial Guarantor” means Valero Partners Operating Co. LLC, a Delaware limited
liability company and any successor Guarantor thereto permitted pursuant to
Section 6.02 hereof.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Payment Date” means (a) with respect to any Prime Rate Borrowing, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Borrowing, the last day of the Interest Period applicable to the
Borrowing of which such Eurodollar Borrowing is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’ duration
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of the Lender, such other periods for which
LIBO Rates are available at the time the Borrowing Request for such Eurodollar
Borrowing is made), as the Borrower may elect; provided that, (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender

-8-

--------------------------------------------------------------------------------




(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period; and (b) the
LIBO Screen Rate for the shortest period (for which that LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.
“Investment Grade Rating” means a Designated Rating of (a) BBB- or higher by S&P
or (b) Baa3 or higher by Moody’s.
“Investment Grade Rating Date” means the date on which the Borrower first
obtains an Investment Grade Rating.
“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, treaties or decrees of any governmental or political subdivision or
agency thereof, or of any court or similar entity established by any thereof.
“Lender” means Valero Energy Corporation and its successors and assigns.
“Leverage-Based Pricing Grid” means the Leverage-Based Pricing Grid attached
hereto as Annex A.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Lender in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero; provided, further, that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the LIBO
Rate shall be the Interpolated Rate; provided, further, that the LIBO Rate shall
not, in any event, be less than zero.
“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.
“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset (including
any production payment, proceeds production payment or similar financing
arrangement with respect to such asset). For the purposes of this Agreement, the
Borrower or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
any Guarantee Joinder, any Note, and any other document executed by the Borrower
or a Guarantor

-9-

--------------------------------------------------------------------------------




on or after the date hereof that states by its terms that it is a Loan Document,
and amendments, modifications or supplements thereto or waivers thereof.
“Loan Party” means each of the Borrower and each Guarantor.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Restricted Subsidiaries taken as a whole, or (b) the ability of the Borrower to
perform any of its obligations under this Agreement.
“Material Subsidiary” means, at any time, a Subsidiary whose Net Tangible Assets
represent 15% or more of Consolidated Net Tangible Assets for the Borrower’s
most recently completed fiscal quarter.
“Maturity Date” means March 1, 2020.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Assets” of a Person at any date, means the total amount of assets of such
Person and its Subsidiaries after deducting therefrom (a) all current
liabilities of such Person and its Subsidiaries (excluding any thereof which are
by their terms extendible or renewable at the option of such Person or a
Subsidiary of such Person to a time more than 12 months after the time as of
which the amount thereof is being computed), and (b) total prepaid expenses and
deferred charges of such Person and its Subsidiaries.
“Net Tangible Assets” of a Person at any date, means (a) Net Assets of such
Person and its Subsidiaries minus (b) goodwill and other intangible assets of
such Person and its Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP, for the fiscal quarter for which financial
statements have been most recently delivered to the Lender pursuant to
Section 5.01(a) or Section 5.01(b) (or with respect to periods prior to the
delivery of the initial financial statements required under Section 5.01, as
reflected on the Initial Financial Statements).
“Non-Guarantor Subsidiary” means a Restricted Subsidiary that is not a
Guarantor.
“Non-Recourse Debt” means Indebtedness: (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in either case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary that is an obligor on such Indebtedness; and (b) no
default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its maturity. For purposes of
determining compliance with Section 6.03 hereof, in the event that any
Non-Recourse Debt of any of the Borrower’s Unrestricted Subsidiaries ceases

-10-

--------------------------------------------------------------------------------




to be Non-Recourse Debt of such Unrestricted Subsidiary, such event will be
deemed to constitute an incurrence of Indebtedness by a Restricted Subsidiary of
the Borrower.
“Note” means a promissory note in substantially the form of Exhibit A hereof.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to the Term Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any
Subsidiary thereof of any proceeding under any applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating or limited
liability company agreement; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation and any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation with the
secretary of state or other department in the state of its formation, in each
case as amended from time to time.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender (or an agent or
affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from the Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Prime Rate Borrowing”, when used in reference to the Term Loan, refers to
whether the portion of the Term Loan comprising a Borrowing bears interest at a
rate determined by reference to the Prime Rate.

-11-

--------------------------------------------------------------------------------




“Priority Debt” has the meaning assigned such term in Section 6.03(a).
“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Restricted Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Restricted Subsidiaries prior to the construction or
expansion of such project) exceeds $50,000,000.
“Qualified Project EBITDA Adjustments” means with respect to each Qualified
Project:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Lender (such approval not to be
unreasonably withheld or delayed) as the projected Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Qualified Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Qualified Project (such amount to be determined based on customer
contracts relating to such Qualified Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other reasonable factors deemed appropriate by the Lender),
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the Borrower and its Restricted Subsidiaries for the fiscal quarter in which
construction of such Qualified Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Qualified Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%,
(iv) longer than 270 days but not more than 365 days, 75% and (v) longer than
365 days, 100%; and
(b)    thereafter, actual Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by the Lender
pursuant to clause (a) above as the projected Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Qualified Project
for the fiscal quarters constituting the balance of the four full fiscal quarter
period following such Commercial Operation Date; provided that in the event the
actual Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
attributable to such Qualified Project for any full fiscal quarter after the
Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by the Lender pursuant to clause (a) above for such
fiscal quarter, the projected Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries attributable to such Qualified Project for any remaining
fiscal quarters included in the foregoing calculation shall be redetermined

-12-

--------------------------------------------------------------------------------




in the same manner as set forth in clause (a) above, such amount to be approved
by the Lender (such approval not to be unreasonably withheld or delayed), which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries for such fiscal quarters.
Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:
    (1)    not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(c) to the extent Qualified
Project EBITDA Adjustments are requested be made to Consolidated EBITDA in
determining compliance with Section 6.08, the Borrower shall have delivered to
the Lender (i) written pro forma projections of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries attributable to such Qualified Project
and (ii) a certificate of the Borrower certifying that all written information
provided to the Lender for purposes of approving such pro forma projections
(including information relating to customer contracts relating to such Qualified
Project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, commodity price assumptions) was prepared in good
faith based upon assumptions that were reasonable at the time they were made;
and
    (2)    prior to the date such certificate is required to be delivered, the
Lender shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Lender may reasonably request, all in form and substance satisfactory to the
Lender; and
(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments).
“Rating Agency” means S&P and/or Moody’s.
“Rating Date” means the first date after the Closing Date upon which the
Borrower obtains a Designated Rating.
“Ratings-Based Pricing Grid” means the Ratings-Based Pricing Grid attached
hereto as Annex B.
“Required Guarantor” means (a) prior to the Investment Grade Rating Date, any
Material Subsidiary that is a First Tier Subsidiary and (b) on and after the
Investment Grade Rating Date, any Subsidiary of the Borrower that guarantees
Indebtedness of the Borrower in an aggregate principal amount of $25,000,000 or
more; collectively the “Required Guarantors”.

-13-

--------------------------------------------------------------------------------




“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Credit Agreement” has the meaning assigned to such term in Article
VIII.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.
“Sale/Leaseback Transaction” means an arrangement whereby the Borrower or a
Restricted Subsidiary transfers property owned by it to a Person and the
Borrower or a Restricted Subsidiary leases it from such Person.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions thereof.
“Securitization Entity” means any Person engaged solely in the business of
effecting Securitization Transactions and related activities.
“Securitization Indebtedness” means any Indebtedness under any Securitization
Transaction that does not permit or provide recourse for principal or interest
(other than Standard Securitization Undertakings) to the Borrower or any
Restricted Subsidiary of the Borrower (other than a Securitization Entity) or
any property or asset of the Borrower or any Restricted Subsidiary of the
Borrower (other than the property or assets of a Securitization Entity or any
Equity Interests or securities issued by a Securitization Entity).
“Securitization Transaction” means any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or arising in the future) and assets related
thereto (a) to one or more purchasers or (b) to a special purpose entity that
(i) borrows under a loan secured by or issues securities payable from such
accounts receivable or other rights to payment (or undivided interests therein)
and related assets or (ii) sells or otherwise transfers such accounts receivable
or other rights to payment (or undivided interests therein) and related assets
to one or more purchasers, whether or not amounts received in connection with
the sale or other transfer of such accounts receivable or other rights to
payment and related assets to an entity referred to in clause (a) or (b) above
would under GAAP be accounted for as liabilities on a consolidated balance sheet
of the Borrower. The amount of any Securitization Transaction shall be deemed at
any time to be (1) the aggregate outstanding principal or stated amount of the
borrowings or securities in connection with the transactions referred to in
clause (b)(i) of the preceding sentence; (2) the outstanding amount of capital
invested in or unrecovered outstanding purchase price paid in connection with a
transaction referred to in clause

-14-

--------------------------------------------------------------------------------




(b)(ii) of the preceding sentence; or (3) if there shall be no such principal or
stated amount or outstanding capital invested or unrecovered purchase price, the
uncollected amount of the accounts receivable transferred to such purchaser(s)
pursuant to such Securitization Transaction net of any such accounts receivable
that have been written off as uncollectible and any discount in the purchase
price thereof.
“Senior Debt” means the Borrower’s senior unsecured, non-credit enhanced, long
term debt for which a rating has been established by Moody’s and/or S&P.
“Solvent” means with respect to any Person and its Subsidiaries on a
consolidated basis, as of a particular date, that on such date (a) such Person
and its consolidated Subsidiaries are able to pay their debts and other
liabilities, contingent obligations and other commitments, on a consolidated
basis, as they mature in the normal course of business, (b) such Person and its
consolidated Subsidiaries do not intend to, and do not believe that they will,
incur debts or liabilities on a consolidated basis beyond their ability to pay
as such debts and liabilities mature in their ordinary course, (c) such Person
and its consolidated Subsidiaries are not engaged in a business or a
transaction, and are not about to engage in a business or a transaction, for
which their consolidated assets would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Persons are engaged or are to engage, (d) the fair value of the
assets of such Person and its consolidated Subsidiaries is greater than the
total amount of consolidated liabilities, including contingent liabilities, of
such Person and its consolidated Subsidiaries and (e) the present fair saleable
value of the consolidated assets of such Person and its consolidated
Subsidiaries is not less than the amount that will be required to pay the
probable consolidated liability of such Person and its consolidated Subsidiaries
on their consolidated debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed as the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Standard Securitization Undertakings” means any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Restricted Subsidiary of the Borrower of a type that are reasonably
customary in securitizations.
“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, or held by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantee” has the meaning assigned to such term in Section 10.01.

-15-

--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Loan” means the term loan of up to $160,000,000 made by the Lender to the
Borrower pursuant to this Agreement.
“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents and the borrowing of Term Loans.
“Type”, when used in reference to any Borrowing, refers to whether the rate of
interest on such Borrowing is determined by reference to the LIBO Rate or the
Prime Rate.
“Unrestricted Subsidiary” means any Subsidiary, other than a Material
Subsidiary, formed or acquired after the Closing Date that is designated by the
Borrower as an Unrestricted Subsidiary; provided that: (a) such Subsidiary has
no Indebtedness other than Non-Recourse Debt; (b) no Loan Party nor any
Restricted Subsidiary Guarantees any Indebtedness of such Subsidiary or grants a
Lien on any assets to secure any Indebtedness or other obligations of such
Subsidiary except Liens on Equity Interests in Unrestricted Subsidiaries
permitted by (or permitted under Section 6.01(a)(i) to be incurred as described
in) Section 6.01(b)(xix); (c) except as permitted by the Lender, such Subsidiary
is not party to any agreement, contract, arrangement or understanding with the
Borrower or any Restricted Subsidiary of the Borrower; (d) such Subsidiary is a
Person with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (x) to make capital
contributions to such Person or to subscribe for additional Equity Interests or
(y) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results; (e) such Subsidiary
is not a Guarantor and has not Guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any Restricted
Subsidiaries; (f) such designation complies with Section 5.10; and (g) such
Subsidiary has not been redesignated as an Unrestricted Subsidiary under
Section 5.10. Any designation of a Subsidiary as an Unrestricted Subsidiary will
be evidenced to the Lender by a certificate from a Financial Officer of the
Borrower certifying that such designation complies with the preceding
conditions. As of the Closing Date there are no Unrestricted Subsidiaries.
“Unsecured Acquired Debt” means unsecured Indebtedness of a Person that
(a) exists at the time such Person becomes a Restricted Subsidiary as a result
of an acquisition, merger or other combination, in each case, consummated after
the Closing Date, or at the time such Person is merged or consolidated with or
into, or otherwise acquired by, a Restricted Subsidiary, in each case, after the
Closing Date, or (b) is assumed in connection with the acquisition of assets
after the Closing Date; provided that, (x) in each case, such unsecured
Indebtedness was not incurred or granted in contemplation of such acquisition,
merger, or other combination, and (y) in no event shall such unsecured
Indebtedness exceed the value of the Person or property so acquired.
“Valero Energy Corporation” means Valero Energy Corporation, a Delaware
corporation.

-16-

--------------------------------------------------------------------------------




Section 1.02    Classification of Borrowings. Borrowings may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).
Section 1.03    Terms Generally. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in any other
Loan Document or any certificate or other document made or delivered pursuant
hereto. The definitions of terms herein and in any other Loan Document or any
certificate or other document made or delivered pursuant hereto shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun used herein or in any other Loan Document or
any certificate or other document made or delivered pursuant hereto shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” when used herein or in any other Loan
Document or any certificate or other document made or delivered pursuant hereto
shall be deemed to be followed by the phrase “without limitation”. The word
“will” when used herein or in any other Loan Document or any certificate or
other document made or delivered pursuant hereto shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise, when used herein or in any other Loan Document or any certificate or
other document made or delivered pursuant hereto (a) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement, any other Loan Document or any certificate or other document made or
delivered pursuant hereto, as the case may be, in its entirety and not to any
particular provision hereof or thereof, (d) all references herein or in any
other Loan Document or any certificate or other document made or delivered
pursuant hereto, as the case may be, to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement or such other Loan Document or certificate or
document, as the case may be and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825

-17-

--------------------------------------------------------------------------------




(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.
ARTICLE II
THE CREDITS
Section 2.01    Term Loan. The Lender agrees, on the terms and conditions
hereinafter set forth, to make a term loan (the “Term Loan”) to the Borrower,
which Term Loan may, at the option of the Borrower, be made (a) in a single
advance on the Closing Date or (b) to the extent that the full amount of the
Term Loan is not fully borrowed on the Closing Date, on one or more occasions
(which shall occur on a Business Day) thereafter on or prior to May 1, 2015, in
an aggregate principal amount for the Term Loan not to exceed $160,000,000.
Amounts repaid or prepaid in respect of the Term Loan may not be reborrowed.
Section 2.02    Borrowing Mechanics.
(a)    The Term Loan shall be made in dollars. Subject to Section 2.08, the Term
Loan (or any portion thereof) may be comprised of Prime Rate Borrowings or
Eurodollar Borrowings as the Borrower may request in accordance herewith;
provided that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
(b)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
Section 2.03    Requests for Funding. To request a funding of any portion of the
Term Loan, the Borrower shall notify the Lender of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 p.m., New York
City time, three Business Days before the date of the proposed funding or (b) in
the case of a Prime Rate Borrowing, not later than 12:00 p.m., New York City
time, on the date of the proposed funding. Each such telephonic Borrowing
Request shall be irrevocable and, if so requested by the Lender, shall be
confirmed promptly by hand delivery or telecopy to the Lender of a written
Borrowing Request. Each such telephonic or written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested funding;
(ii)    the date of such funding, which shall be a Business Day;
(iii)    whether the portion of the Term Loan to be funded is to be a Prime Rate
Borrowing or a Eurodollar Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed.

-18-

--------------------------------------------------------------------------------




If no election as to the Type of Borrowing is specified, then the requested
funding shall be a Prime Rate Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.
Section 2.04    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Lender of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and, if requested by the Lender, shall be confirmed promptly by hand
delivery or telecopy to the Lender of a written Interest Election Request in a
form approved by the Lender and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Prime Rate Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

-19-

--------------------------------------------------------------------------------




(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Prime
Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Lender so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a Prime Rate Borrowing
at the end of the Interest Period applicable thereto.
Section 2.05    Repayment of Term Loan; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Lender the
then unpaid principal amount of the Term Loan on the Maturity Date.
(b)    The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from the Term Loan, including the amounts of principal and interest
payable and paid to the Lender from time to time hereunder.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Term Loan in accordance with the terms
of this Agreement.
Section 2.06    Prepayment of Term Loan. The Borrower shall have the right at
any time and from time to time to prepay the Term Loan in whole or in part,
subject to at least three Business Days prior notice. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.07.
Section 2.07    Interest. (a) The portion of the Term Loan comprising each Prime
Rate Borrowing shall bear interest at the Prime Rate plus the Applicable Rate.
(b)    The portion of the Term Loan comprising each Eurodollar Borrowing shall
bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on the
Term Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of the Term Loan, 2.00%
plus the rate otherwise applicable to the Term Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to Prime Rate Borrowings as provided in paragraph (a) of
this Section.

-20-

--------------------------------------------------------------------------------




(d)    Accrued interest on the Term Loan shall be payable in arrears on each
Interest Payment Date and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Borrowing comprising
part of the Term Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Eurodollar
Borrowing shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Prime Rate or LIBO Rate
shall be determined by the Lender, and such determination shall be conclusive
absent manifest error.
Section 2.08    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Lender determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period, then the Lender shall give notice thereof to the Borrower by telephone
or telecopy as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as a Prime Rate Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section 2.09    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings for
Indemnified Taxes applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding for Indemnified Taxes been made.
(b)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender, timely reimburse it for the payment of any Other Taxes.

-21-

--------------------------------------------------------------------------------




Section 2.10    Payments Generally. (a) Except as provided under Section 2.09,
the Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or other amounts payable under this Agreement)
prior to 2:00 p.m., New York City time, on the date when due, in immediately
available funds, without deduction, setoff or counterclaim (other than any
deduction or setoff in respect of Excluded Taxes as explicitly described
herein). Any amounts received after such time on any date may, in the discretion
of the Lender, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be
made to the Lender at its offices set forth in Section 9.01. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder and (ii) second, towards payment of principal then
due hereunder.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each Guarantor, with respect to representations and
warranties pertaining to it, represents and warrants to the Lender, as of the
Closing Date, and thereafter as of the date of each advance of any portion of
the Term Loan not borrowed on the Closing Date, that:
Section 3.01    Corporate Existence and Power. Each Loan Party is a corporation,
partnership or limited liability company duly incorporated or organized, as
applicable, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
Section 3.02    Corporate and Governmental Authorization; Contravention. The
execution, delivery and performance by each Loan Party of this Agreement and any
other Loan Documents to which it is a party (a) are within its organizational
powers, have been duly authorized by all necessary organizational action,
(b) require no consent or approval of, or other action by or in respect of, or
registration or filing with, any Governmental Authority, (c) do not contravene,
or constitute a breach or a default under, any provision of its Organization
Documents, (d) do not contravene any applicable Law or regulation, and (e) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
by which any property or asset of any Loan Party or any of its Restricted
Subsidiaries is bound, except, in the case of clauses (b), (d) and (e) as would
not reasonably be expected to result in a Material Adverse Effect.
Section 3.03    Enforceability. The Loan Documents to which it is a party
constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in

-22-

--------------------------------------------------------------------------------




accordance with their respective terms, except as may be limited by applicable
bankruptcy, moratorium, insolvency or similar Laws affecting the rights of
creditors generally and general principles of equity.
Section 3.04    Financial Information.
(a)    The Initial Financial Statements present fairly, in all material
respects, the combined financial position and combined results of operations and
cash flows of the Borrower as of such dates and for such periods in conformity
with GAAP and were prepared in good faith based on the assumptions that were
believed to be reasonable in light of the then-existing conditions (subject to
the proviso that it is understood that such pro forma financial statements are
based upon professional opinions, estimates and adjustments and that the Loan
Parties do not warrant that such opinions, estimates and adjustments will
ultimately prove to have been accurate).
(b)    Beginning with the initial delivery of the financial information required
under Section 5.01(a) and Section 5.01(b), the financial information delivered
to the Lender pursuant to such sections fairly presents, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows as of such date (subject, in
the case of interim statements, to normal year-end adjustments and the absence
of footnotes).
Section 3.05    Litigation; No Material Adverse Effect.
(a)    As of the Closing Date, there is no litigation, arbitration or
governmental investigation, proceeding or inquiry pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any Restricted Subsidiary as to which there is a reasonable
possibility of an adverse determination (i) which could reasonably be expected
to have a material adverse effect on the business, assets, financial condition,
or operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
or (ii) which seeks to prevent, enjoin or delay the making of the Term Loan
hereunder.
(b)    As of the Closing Date, since December 31, 2014, there has been no
Material Adverse Effect.
Section 3.06    Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (a) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (b) has become subject to any
Environmental Liability, (c) has received notice of any claim with respect to
any Environmental Liability or (d) knows of any basis for any Environmental
Liability. This Section 3.06 is the sole and exclusive representation and
warranty of the Loan Parties with respect to Environmental Laws, Environmental
Liabilities and Hazardous Materials contained in this Article III and no other
provision hereof shall be construed to constitute such a representation or
warranty; provided that the foregoing does not limit the provisions of
Section 3.04 or Section 3.05.

-23-

--------------------------------------------------------------------------------




Section 3.07    Taxes. (a) The Borrower and its Restricted Subsidiaries have
filed all material United States federal income tax returns and all other
material tax returns have been filed on or before the applicable due date (as
such due date may have been timely extended), and (b) all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Restricted Subsidiary have been paid (other than those which are currently being
contested in good faith by appropriate proceedings or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect or materially adversely affect the performance by the Borrower of
its payment obligations under this Agreement or any Notes). The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate.
Section 3.08    Solvency. As of the Closing Date, the Borrower and its
consolidated Subsidiaries taken as a whole are, and after the consummation of
the Transactions will be, Solvent.
Section 3.09    Compliance with Laws. Such Loan Party and its Restricted
Subsidiaries are in compliance with all applicable Laws, except to the extent
that the failure to comply therewith would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 3.10    Title to Properties. As of the Closing Date, each Loan Party and
each of its Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property necessary or otherwise material
to the business of the Loan Parties and their respective Restricted
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where the failure to have such title or leasehold interest would not reasonably
be expected to result in a Material Adverse Effect.
ARTICLE IV
CONDITIONS
Conditions to Effectiveness of this Agreement (Closing Date). This Agreement
shall be effective upon satisfaction of the following conditions precedent set
forth in this Article 4:
(a)    Loan Documents. The Lender shall have received (i) this Agreement,
executed and delivered by an Authorized Officer of each Loan Party and (ii) a
Note substantially in the form of Exhibit A hereto and executed by an Authorized
Officer of the Borrower.
(b)    Representations and Warranties; Defaults. As of the Closing Date, (i) the
accuracy of each of the representations and warranties made by each Loan Party
in this Agreement in all material respects on and as of such date, provided that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof and (ii) the absence of any Default or Event of Default.
(c)    Approvals. All material governmental and third party approvals necessary
in connection with the Transactions shall have been obtained and be in full
force and effect.

-24-

--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS
From and after the Closing Date and until the principal of and interest on the
Term Loan and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lender that:
Section 5.01    Financial Reporting Requirements. The Borrower will:
(a)    make available its Form 10-K via the EDGAR system of the SEC (“EDGAR”) on
the internet as soon as available and in any event within 90 days after the end
of each fiscal year of the Borrower, which will in each case include an audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related audited consolidated statements of income, cash
flows and changes in partners’ capital for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year of the
Borrower, all reported on in a manner acceptable to the SEC by KPMG LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit);
(b)    make available its Form 10-Q via EDGAR on the internet as soon as
available and in any event within 60 days after the end of each of the first
three quarters of each fiscal year of the Borrower, which will, in each case,
include, a consolidated balance sheet of the Borrower and its Subsidiaries, as
of the end of such quarter and the related (i) consolidated statement of income
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter, and (ii) consolidated statement of cash flows for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form (A) for the consolidated balance sheet,
the figures as of the end of the Borrower’s previous fiscal year, (B) for the
consolidated statement of income, the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year and (C) for the
consolidated statement of cash flows, the figures for the corresponding portion
of the Borrower’s previous fiscal year;
(c)    furnish to the Lender within 10 days of making available via EDGAR each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Financial Officer of the Borrower (i) stating whether there
exists on the date of such certificate any Default or Event of Default and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto, and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.08 and Section 6.03;
(d)    furnish to the Lender within 10 days of making available via EDGAR the
financial statements referred to in clauses (a) and (b) above, a certificate of
a Financial Officer of the Borrower certifying which Subsidiaries of the
Borrower are Material Subsidiaries (which certificate may be combined with the
certificate being delivered pursuant to clause (c) above on such date);

-25-

--------------------------------------------------------------------------------




(e)    furnish to the Lender from time to time such additional information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Lender may reasonably request; and
(f)    promptly upon the Borrower first obtaining a Designated Rating, provide
to the Lender written notice thereof.
Section 5.02    Notices. The Borrower will promptly furnish, or cause to be
furnished, to the Lender, notice of: (a) the occurrence of any (i) Default or
(ii) Event of Default hereunder; and (b) the institution of any litigation or
proceeding involving it or a Restricted Subsidiary that has had or is reasonably
expected to have a Material Adverse Effect (whether or not the claim asserted
therein is considered to be covered by insurance). Each notice delivered under
this Section 5.02 shall be accompanied by a statement of a Financial Officer of
the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Required Guarantor to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business; provided that the foregoing shall not
prohibit any merger or consolidation of the Borrower permitted under
Section 6.02 or any merger, consolidation, liquidation or dissolution of any
Subsidiary that is not otherwise prohibited by the terms of this Agreement;
provided further, that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to preserve, renew or keep in full force and
effect any right, license, permit, privilege or franchise to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
Section 5.04    Payment of Taxes. The Borrower will pay and discharge, and will
cause each Material Subsidiary to pay and discharge, at or before maturity, all
their respective material tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain and will
cause each Material Subsidiary to maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
Section 5.05    Maintenance of Property; Insurance. The Borrower will keep, and
will cause each Material Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; will maintain, and will cause each Material Subsidiary to maintain
(either in the name of the Borrower or in such Material Subsidiary’s own name),
with financially sound and reputable insurance companies, insurance on all their
property in at least such amounts and against such risks as are usually insured
against in the same general area by companies of similar size and established
repute engaged in the same or a similar business.
Section 5.06    Compliance with Laws. The Borrower will comply, and cause each
Restricted Subsidiary to comply, with all applicable laws, ordinances, rules,
regulations, and requirements of any Governmental Authority, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

-26-

--------------------------------------------------------------------------------




Section 5.07    Books and Records; Inspection Rights. The Borrower will keep,
and will cause each Material Subsidiary to keep, proper books of record and
account in which complete and accurate entries are made of its financial and
business transactions to the extent required by GAAP.
Section 5.08    Use of Proceeds. The proceeds of the Term Loan will be used for
general partnership, corporate or company purposes, as applicable, of the Loan
Parties and their Subsidiaries, including, without limitation, acquisitions.
Section 5.09    First Tier Subsidiaries; Additional Guarantors.
(a)    In the event that any Subsidiary becomes a Required Guarantor, then the
Borrower will, in each case, within 30 days of such date, cause such Required
Guarantor to (x) execute and deliver to the Lender a Guarantee Joinder
substantially in the form of Exhibit B, pursuant to which such Required
Guarantor will become a party to this Agreement as a Guarantor and guarantee the
Guaranteed Obligations.
(b)    Any Restricted Subsidiary may, at its election, become a Guarantor by
delivery to the Lender of a Guarantee Joinder.
(c)    Upon delivery of a Guarantee Joinder by a Subsidiary, notice of which is
hereby waived by each Loan Party, such Subsidiary shall be a Guarantor and shall
be a party hereto (including being bound by the provisions of Article VIII) as
if an original signatory hereto. Each Loan Party expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Loan Party hereunder. This Agreement shall be
fully effective as to each Loan Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Loan Party hereunder.
Section 5.10    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Certain other Matters Pertaining to Unrestricted Subsidiaries.
(a)    Unless designated after the Closing Date in writing to the Lender
pursuant to this Section, any Person that becomes a Subsidiary of the Borrower
or any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.
(b)    The Borrower may designate a Subsidiary (other than the Initial Guarantor
or any Required Guarantor) as an Unrestricted Subsidiary if (i) the requirements
set forth in the definition of “Unrestricted Subsidiary” have been met with
respect to such Subsidiary, (ii) immediately before and after such designation,
no Default or Event of Default exists or would exist, (iii) after giving effect
to such designation on a pro forma basis, the Borrower and its Subsidiaries
would have been in compliance with all of the covenants contained in this
Agreement, including Section 6.08, as of the end of the most recent fiscal
quarter, (iv) a certificate of a Financial Officer is delivered to the Lender as
provided in the definition of “Unrestricted Subsidiary”, and (v) no Subsidiary
may be designated as an Unrestricted Subsidiary if it will be treated as a
“restricted subsidiary” for purposes of any indenture, credit agreement, or
similar agreement.

-27-

--------------------------------------------------------------------------------




(c)    The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if (i) immediately before and after such designation, no Default or
Event of Default exists or would exist, (ii) if such Unrestricted Subsidiary has
outstanding Indebtedness, Liens and/or Attributable Debt under any
Sale/Leaseback Transaction, it would be permitted to incur such Indebtedness,
Debt and/or Attributable Debt pursuant to Section 6.01 and Section 6.03,
(iii) after giving effect to such designation on a pro forma basis, the Borrower
and its Subsidiaries would have been in compliance with all of the covenants
contained in this Agreement, including Section 6.08, as of the end of the most
recent fiscal quarter, (iv) the representations and warranties with respect to
such Subsidiary set forth in Article III of this Agreement (other than the
representations and warranties that are made only as of the Closing Date) are
true and correct in all material respects with respect to such Subsidiary after
giving effect to such designation (provided that the foregoing materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) and
(v) the Borrower has provided to the Lender a certificate of a Financial Officer
to the effect that each of the foregoing conditions has been satisfied.
Immediately after such designation, such Subsidiary shall cease to be an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness, Liens and Attributable Debt under Sale/Leaseback
Transactions of such Subsidiary existing at such time.
(d)    The Borrower shall cause all Subsidiaries of an Unrestricted Subsidiary
to satisfy the requirements set forth in the definition of “Unrestricted
Subsidiaries” and such Subsidiaries shall also be Unrestricted Subsidiaries. The
Borrower will not permit any Unrestricted Subsidiary to hold any Equity
Interests in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
Neither the Borrower nor any Restricted Subsidiary shall make any investment in
(including any acquisition of Equity Interests or loans, advances or capital
contributions to) an Unrestricted Subsidiary if a Default or Event of Default
exists immediately before or immediately after making such investment.
(e)    If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary or the applicable
requirements set forth in this Section, (i) it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement, (ii) any Indebtedness,
Liens and Attributable Debt under Sale/Leaseback Transactions of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary as of such date, and
(iii) the Borrower shall notify the Lender, pursuant to a certificate or other
notice given by a Financial Officer, that such Unrestricted Subsidiary is no
longer an Unrestricted Subsidiary.
(f)    The Borrower will not permit at any time the aggregate Net Tangible
Assets of all Unrestricted Subsidiaries to exceed 20% of Consolidated Net
Tangible Assets.
Section 5.11    Employee Matters. The Borrower shall notify the Lender in
writing at least 30 days prior to hiring any employees. Upon such notification,
the Borrower shall execute and deliver to the Lender an amendment to this
Agreement incorporating provisions that are substantially identical to those in
Section 3.06 and clause (i) of Article VII of the Revolving Credit Agreement
(including the defined terms used in such provisions).



-28-

--------------------------------------------------------------------------------




ARTICLE VI
NEGATIVE COVENANTS
From and after the Closing Date and until the principal of and interest on the
Term Loan and all fees payable hereunder have been paid in full, each Loan Party
covenants and agrees with the Lender that:
Section 6.01    Liens. Neither the Borrower nor any Restricted Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:
(a)    Prior to the Investment Grade Rating Date:
(i)    Liens described in Section 6.01(b)(vi) through (vii), and
Section 6.01(b)(ix) through (xix);
(ii)    Liens under any Sale/Leaseback Transaction permitted under Section 6.03;
(iii)    Liens on cash and cash equivalents securing Hedging Obligations
permitted under the Revolving Credit Agreement;
(iv)    Liens not otherwise permitted by the other clauses of this
Section 6.01(a) securing Indebtedness or other obligations of the Loan Parties
or any of their respective Restricted Subsidiaries; provided that the sum,
without duplication, of (1) the aggregate principal amount of all such
Indebtedness and obligations plus (2) the outstanding Attributable Debt under
all Sale/Leaseback Transactions of the Loan Parties and Restricted Subsidiaries
permitted under Section 6.03, does not exceed an amount equal to 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien or such Attributable Debt, as applicable; and
(v)    Liens existing on the Closing Date.
(b)    From and after the Investment Grade Rating Date:
(i)    any Lien existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary of the Borrower and not created in contemplation
of such event; provided that such Lien attaches only to such asset and proceeds
thereof;
(ii)    any Lien on any asset securing Indebtedness (including Liens in respect
of Capital Lease Obligations) incurred or assumed for the purpose of financing
all or any part of the cost of acquiring, constructing, repairing or improving
such asset; provided that (i) such Lien attached to such asset concurrently with
or within 90 days after the acquisition thereof or the date of completion of
such construction, repair or improvement, and (ii) all such Liens attach only to
the assets purchased, constructed, repaired or improved with the proceeds of the
Indebtedness secured thereby and improvements, accessions, general intangibles
and proceeds related thereto;

-29-

--------------------------------------------------------------------------------




(iii)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event; provided that such Lien attaches
only to such asset and proceeds thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary and not created in contemplation of such
acquisition; provided that such Lien attaches only to such asset and proceeds
thereof;
(v)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by any of the foregoing
clauses of this Section 6.01(b); provided that the principal amount of such
Indebtedness is not increased (other than by amounts incurred to pay the costs
of such refinancing, extension, renewal or refunding and any premiums paid in
connection therewith) and such Lien does not attach to any additional assets;
(vi)    Liens in favor of (x) the Administrative Agent securing Indebtedness or
other obligations existing pursuant to the Revolving Credit Agreement and Liens
in favor of a Credit Party (as defined in the Revolving Credit Agreement) on
cash or cash equivalents required by the terms of the Revolving Credit Agreement
and (y) the Lender securing Indebtedness or other obligations pursuant to this
Agreement;
(vii)    Liens to secure Indebtedness incurred or assumed in connection with
pollution control, industrial revenue bond or similar types of financing, and
Liens on property in favor of the United States or any state thereof, or any
department, agency, instrumentality or political subdivision of any such
jurisdiction, to secure Indebtedness incurred for the purpose of financing all
or any part of the purchase price or cost of constructing, repairing or
improving the property subject thereto;
(viii)    Liens granted on accounts receivable or other rights to payment and
related assets in connection with Securitization Transactions permitted by
Section 6.03(b);
(ix)    Liens on precious metals catalysts in connection with lease transactions
and Liens under any Sale/Leaseback Transaction, in each case to the extent
permitted by this Agreement;
(x)    Liens on cash collateral granted to an Issuing Bank (as defined in the
Revolving Credit Agreement) in connection with the replacement of such Issuing
Bank under the Revolving Credit Agreement;
(xi)    Liens for taxes that (i) are not yet due, (ii) are not more than sixty
(60) days past due and not subject to penalties for non-payment, or (iii) are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

-30-

--------------------------------------------------------------------------------




(xii)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other similar types of Liens arising in the ordinary course of
business securing amounts which are not overdue for a period of more than
60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(xiii)    pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by the Employee Retirement Income
Security Act of 1974, as amended from time to time;
(xiv)    Liens to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(xv)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(xvi)    Liens securing judgments for the payment of money not constituting an
Event of Default under clause (g) of Article VII;
(xvii)    Liens in favor of banks having a right of setoff, revocation, refund
or chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;
(xviii)    customary netting and offset provisions in Hedging Agreements;
(xix)    Liens on Equity Interests in an Unrestricted Subsidiary to secure
Non-Recourse Debt on which such Unrestricted Subsidiary is an obligor; and
(xx)    Liens not otherwise permitted by the foregoing clauses of this
Section 6.01(b) securing Indebtedness and Hedging Obligations; provided that
Priority Debt shall not exceed the amount permitted by Section 6.03(a) as of the
last day of any fiscal quarter (beginning with the last day of the fiscal
quarter in which the Investment Grade Rating Date occurs).
Section 6.02    Fundamental Changes; Dispositions.
(a)    A Loan Party will not (i) consolidate or merge with or into any other
Person or (ii) sell, lease or otherwise transfer (in one transaction or in a
series of transactions) all or substantially all of its assets to any other
Person; provided that (A) any Person may consolidate or merge with or into the
Borrower in a transaction in which the Borrower is the surviving Person; (B) any
Loan Party (other than the Borrower) may merge into or consolidate with or sell,
lease or

-31-

--------------------------------------------------------------------------------




otherwise transfer all or substantially all of its assets to (x) the Borrower or
(y) a Restricted Subsidiary; provided that any such merger, consolidation, sale,
lease or other transfer by the Initial Guarantor pursuant to this clause (y)
shall be with, into or to a Guarantor or a Restricted Subsidiary that becomes a
Guarantor contemporaneously with such merger, consolidation, sale, lease or
other transfer; and (C) any Loan Party (other than the Borrower) may merge into,
or consolidate with, any Person other than the Borrower or a Restricted
Subsidiary if (x) such Loan Party is the surviving entity or (y) such other
Person is the surviving entity and becomes a Restricted Subsidiary and a
Guarantor contemporaneously with such merger or consolidation.
(b)    Upon the occurrence and during the continuance of a Default or Event of
Default, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, convey, sell, transfer, or otherwise
dispose of assets (including interests in any Person) in any transaction or
series of related transactions for consideration in excess of $5,000,000;
provided that, notwithstanding the foregoing and subject to
Section 6.02(a) above, the Borrower and its Restricted Subsidiaries may enter
into (i) sales of inventory in the ordinary course of business, (ii) leases of
transportation capacity, storage capacity, processing capacity, and marine
and/or dock usage capacity, in the ordinary course of business,
(iii) conveyances, sales, transfers, or other dispositions of obsolete, surplus
or unusable equipment or equipment no longer used or useful in their respective
businesses, (iv) conveyances, sales, transfers and other dispositions between or
among the Borrower and/or its Restricted Subsidiaries and (v) sales of
receivables in connection with any Securitization Transaction permitted hereby.
Section 6.03    Indebtedness; Securitization Transactions.
(a)    Priority Debt. The Borrower shall not permit the outstanding principal
amount of Priority Debt, as of the last day of any fiscal quarter, beginning
with the last day of the fiscal quarter in which the Closing Date occurs, to
exceed an amount equal to 15% of Consolidated Net Tangible Assets as of such
date. As used herein, “Priority Debt” means:
(i)    the aggregate outstanding principal amount of secured Indebtedness and
the aggregate amount of secured Hedging Obligations of the Borrower and its
Restricted Subsidiaries; provided that Priority Debt shall not include
Indebtedness secured by:
(A)    Liens existing on any asset transferred by Valero Energy Corporation or a
subsidiary of Valero Energy Corporation to the Borrower or a Restricted
Subsidiary and Liens existing on any asset of any Person the ownership of which
is transferred by Valero Energy Corporation or a subsidiary of Valero Energy
Corporation to the Borrower or a Restricted Subsidiary (collectively,
“Transferred Liens”), to the extent that the aggregate outstanding principal
amount of Indebtedness secured by such Liens does not exceed $10,000,000; or
(B)      (I)    Liens permitted pursuant to Section 6.01(b)(i) on assets of
Persons that become Restricted Subsidiaries of the Borrower after the Closing
Date (and proceeds thereof);

-32-

--------------------------------------------------------------------------------




(II)    Liens permitted pursuant to Section 6.01(b)(ii) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date (and improvements, accessions, general intangibles and
proceeds related thereto) securing Indebtedness incurred or assumed by the
Borrower or such Restricted Subsidiary after the Closing Date for the purpose of
financing all or any part of the cost of acquiring, constructing, repairing or
improving such assets;
(III)    Liens permitted pursuant to Section 6.01(b)(iii) on assets of a Person
merged or consolidated with or into the Borrower or a Restricted Subsidiary
after the Closing Date (and proceeds thereof);
(IV)    Liens permitted pursuant to Section 6.01(b)(iv) on assets acquired by
the Borrower or a Restricted Subsidiary after the Closing Date (and proceeds
thereof);
(V)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 6.03(a), provided that the principal amount of such Indebtedness
is not increased (other than by amounts incurred to pay the costs of such
refinancing, extension, renewal or refunding and any premiums paid in connection
therewith) and such Lien does not attach to any additional assets;
(VI)    Liens permitted pursuant to Section 6.01(b)(vi);
(VII)    Liens permitted pursuant to Section 6.01(b)(vii) on assets purchased,
constructed, repaired or improved by the Borrower or a Restricted Subsidiary
after the Closing Date for the purposes of financing all or part of the price or
cost of constructing, repairing or improving such property;
(VIII)    Liens permitted pursuant to Section 6.01(b)(viii);
(IX)    Liens permitted pursuant to Section 6.01(b)(ix);
(X)    Liens permitted pursuant to Section 6.01(b)(x); and
(XI)    Liens permitted pursuant to Section 6.01(b)(xix); plus
(ii)    Attributable Debt of the Borrower and its Restricted Subsidiaries in
respect of Sale/Leaseback Transactions to the extent that such Attributable Debt
exceeds $100,000,000, plus
(iii)    the aggregate outstanding principal amount of unsecured Indebtedness of
Non-Guarantor Subsidiaries (other than Excluded Subsidiary Debt).
For the avoidance of doubt, to the extent that a Guarantee constitutes Priority
Debt and the Indebtedness Guaranteed thereby also constitutes Priority Debt, the
amount of

-33-

--------------------------------------------------------------------------------




Priority Debt outstanding at such time shall be calculated without duplication
and shall include only the amount of such Guaranteed Indebtedness constituting
Priority Debt and shall not include the amount of such Guarantee.
(b)    Securitization Transactions. The Borrower will not permit the aggregate
outstanding amount of Securitization Transactions to exceed $300,000,000 at any
time.
Section 6.04    Restricted Payments. Prior to the Investment Grade Rating Date,
the Borrower will not declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, during the
occurrence and continuance of an Event of Default, or if an Event of Default
would result therefrom.
Section 6.05    Changes in Organization Documents. No Loan Party shall make any
changes to its Organization Documents that would reasonably be expected to have
a Material Adverse Effect.
Section 6.06    Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual arrangement that explicitly prohibits or restricts the
ability of any Material Subsidiary to make any payment of any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Equity Interest of such Material Subsidiary, now or hereafter
outstanding; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Material Subsidiary to
make such payments or provisions that require that a certain amount of capital
be maintained, or prohibit the return of capital to shareholders above certain
dollar limits; provided, further, that the foregoing shall not apply to
(i) prohibitions and restrictions imposed by law or by this Agreement,
(ii) prohibitions and restrictions contained in, or existing by reason of, any
agreement or instrument (A) existing on the Closing Date, (B) relating to any
Indebtedness of, or otherwise to, any Person at the time such Person first
becomes a Material Subsidiary, so long as such prohibition or restriction was
not created in contemplation of such Person becoming a Material Subsidiary, and
(C) effecting a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness or other obligations issued or outstanding under an agreement or
instrument referred to in clauses (ii)(A) and (ii)(B) above, so long as the
prohibitions or restrictions contained in any such renewal, extension,
refinancing, refund or replacement agreement, taken as a whole, are not
materially more restrictive than the prohibitions and restrictions contained in
the original agreement or instrument, as determined in good faith by the
Borrower or such Subsidiary, (iii) any prohibitions or restrictions with respect
to a Material Subsidiary imposed pursuant to an agreement that has been entered
into in connection with a disposition of all or substantially all of the Equity
Interests of such Subsidiary or assets thereof, (iv) restrictions contained in
joint venture agreements, partnership agreements and other similar agreements
with respect to a joint ownership arrangement restricting the disposition or
distribution of assets or property of, or the activities of, such joint venture,
partnership or other joint ownership entity, or any of such entity’s
subsidiaries, if such restrictions are not applicable to the property or assets
of any other entity and (v) any prohibitions or restrictions on any
Securitization Entity pursuant to a Securitization Transaction permitted
hereunder.

-34-

--------------------------------------------------------------------------------




Section 6.07    Change in Nature of Business. The Borrower will not, and will
not permit any Material Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Material Subsidiaries on the Closing Date or any business substantially
related or incidental thereto or logical extensions thereof (including (a) the
oil and gas refining (including alternative fuels, fuels from biomaterials,
development and exploration of gas-to-liquids technology (including actual
utilization and production)), marketing, processing and distribution businesses,
(b) the natural gas gathering, processing, and transport, and NGL fractionation
and marketing, businesses, (c) the chemical manufacturing, processing and
marketing businesses, and (d) the operation of crude oil and refined petroleum
products pipelines, terminals and other transportation and logistics assets.
Section 6.08    Consolidated Leverage Ratio. The Borrower shall maintain, as of
the last day of each fiscal quarter, a Consolidated Leverage Ratio of no greater
than (x) during an Acquisition Period, 5.5 to 1.0 and (y) at all other times,
5.0 to 1.0. For purposes of calculating compliance with the foregoing
Consolidated Leverage Ratio, Consolidated EBITDA may include, at the Borrower’s
option, any Qualified Project EBITDA Adjustments as provided in the definition
thereof.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur on or after the
Closing Date:
(a)    the Borrower shall fail to pay (i) any principal of the Term Loan, or any
Guarantor shall fail to make any payments due under the Subsidiary Guarantee, in
each case, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise, in
accordance with the terms hereof; (ii) any interest on the Term Loan, when and
as the same shall become due and payable in accordance with the terms hereof,
and such failure shall continue unremedied for a period of five Business Days;
or (iii) any other amount payable hereunder, when and as the same shall become
due and payable in accordance with the terms hereof, and such failure shall
continue unremedied for a period of ten Business Days;
(b)    any representation or warranty made by the Loan Parties in Article III or
in any certificate, financial or other statement or document furnished by the
Loan Parties pursuant to this Agreement or in connection with the Loan Documents
shall prove to have been incorrect in any material respect when made;
(c)    the Borrower shall fail to perform or observe any of its covenants or
agreements contained in Section 5.02(a)(ii), Section 5.03 (with respect to the
existence of the Borrower), Section 5.08, or Article VI;
(d)    the Borrower or any Guarantor shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement or any other Loan
Document, and any such failure shall remain unremedied for 30 days;

-35-

--------------------------------------------------------------------------------




(e)    (i) the Borrower, any Guarantor, any Material Subsidiary or any
combination thereof shall default beyond any applicable period of grace in any
payment of principal of or interest on any Indebtedness (other than
Securitization Indebtedness of any Securitization Entity) on which the Borrower,
any Guarantor or any Material Subsidiary or any combination thereof is or are
liable in an aggregate principal amount then outstanding of $75,000,000 or more
or (ii) an event of default (other than a failure to pay principal or interest)
as defined in any mortgage, indenture, agreement or instrument under which there
may be issued, or by which there may be secured or evidenced, any such
Indebtedness shall happen and shall result in such Indebtedness becoming or
being declared due and payable prior to the date on which it could otherwise
become due and payable;
(f)    the General Partner, the Borrower, any Guarantor or any Material
Subsidiary shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian or the like of itself or of all or a
substantial part of its property, (ii) become unable, admit in writing its
inability or fail to pay its debts generally as they become due, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated as bankrupt
or insolvent, (v) commence a voluntary case under the federal bankruptcy laws of
the United States of America or file a voluntary petition or answer seeking
reorganization, an arrangement with creditors or an order for relief or seeking
to take advantage of any insolvency law or file an answer admitting the material
allegations of a petition filed against it in any bankruptcy, reorganization or
insolvency proceeding, or action shall be taken by it for the purpose of
effecting any of the foregoing, or (vi) if without the application, approval or
consent of such Guarantor, the General Partner, the Borrower or any of its
Material Subsidiaries, a proceeding shall be instituted in any court of
competent jurisdiction, under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking in respect of such Guarantor, the
General Partner, the Borrower or any of its Material Subsidiaries an order for
relief or an adjudication in bankruptcy, reorganization, dissolution, winding
up, liquidation, a composition or arrangement with creditors, a readjustment of
debts, the appointment of a trustee, receiver, liquidator or custodian or the
like of such Guarantor, the General Partner, the Borrower or such Material
Subsidiaries or of all or any substantial part of its assets, or other like
relief in respect thereof under any bankruptcy or insolvency law, and, if such
proceeding is being contested by such Guarantor, the General Partner, the
Borrower or such Material Subsidiaries in good faith, the same shall (A) result
in the entry of an order for relief or any such adjudication or appointment or
(B) continue undismissed or unstayed for any period of 90 consecutive days;
(g)    one or more judgments or decrees shall be entered against the Borrower,
any of its Material Subsidiaries, any Guarantor or any combination thereof
involving in the aggregate liability (not paid or fully covered by insurance) of
$75,000,000 or more with respect to any Guarantor, the Borrower or any of its
Material Subsidiaries and such judgments or decrees shall not have been vacated,
dismissed, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof;
(h)    a Change in Control shall occur; or
(i)    this Agreement, the Subsidiary Guarantee or any Note shall fail to be in
full force and effect other than in accordance with its terms or as permitted
hereby or any action is taken by the Borrower or any Guarantor to assert the
invalidity or unenforceability of any of the foregoing;

-36-

--------------------------------------------------------------------------------




then, and in every such event (other than an event with respect to the Borrower
described in clauses (iv), (v) or (vi) of clause (f) of this Article), and at
any time thereafter during the continuance of such event, the Lender may, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) refuse to fund any portion of the Term Loan not
funded on the Closing Date (whereupon any commitment to fund such portion of the
Term Loan shall immediately terminate), and (ii) declare the outstanding
principal amount of the Term Loan to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Term Loan so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clauses (iv), (v) or (vi) of
clause (f) of this Article, any commitment to fund the portion of the Term Loan
not funded on the Closing Date shall automatically terminate and the principal
of the Term Loan then outstanding, together with accrued interest thereon and
all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind (including notice of intent to accelerate or notice of
acceleration), all of which are hereby waived by the Borrower.
ARTICLE VIII
SUBORDINATION TERMS
Section 8.01    Defined Terms. As used in this Article VIII:
(a)    “Administrative Agent” has the meaning set forth in the definition of
“Revolving Credit Agreement” in part (d) of this Section 8.01.
(b)    “Person” when used in this Article VIII, has the meaning set forth in the
Revolving Credit Agreement.
(c)    “Proceeding” means any of the following in respect of a Subordinated
Obligor or its assets or property: insolvency or bankruptcy proceedings, any
receivership, reorganization or other similar proceedings, any distribution of
assets, an assignment for the benefit of creditors or a marshalling of assets
and liabilities, or proceedings for voluntary or involuntary liquidation,
dissolution or other winding up of a Subordinated Obligor, whether or not
involving insolvency or bankruptcy.
(d)     “Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of November 12, 2015, among the Borrower, the Initial
Guarantor, the lenders from time to time party thereto (the “Revolving
Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent for the
Revolving Lenders (in such capacity, including any successors thereto, the
“Administrative Agent”), as amended, restated, supplemented or otherwise
modified from time to time.
(e)    “Revolving Lenders” has the meaning set forth in the definition of
“Revolving Credit Agreement” in part (d) of this Section 8.01.

-37-

--------------------------------------------------------------------------------




(f)    “Revolving Obligations” means the “Obligations” as defined in the
Revolving Credit Agreement.
(g)    “Subordinated Debt” means the Term Loan made by the Lender (as used in
this Article VIII, the “Payee”) to any Subordinated Obligor (as defined below),
which Term Loan may (but need not) be evidenced by notes made by a Subordinated
Obligor (as defined below) to the order of Payee, as such loans may be renewed,
consolidated, amended, extended, or otherwise modified, together with interest
and premium, if any, thereon and other amounts payable in respect thereof,
including any interest accruing after the date of filing of any Proceeding as
hereinafter defined;
(h)    “this Subordination Agreement” means the provisions of this Article VIII;
(i)    “payment in full” or “paid in full” when used in respect of the Senior
Obligations means such time as the Revolving Lenders (as defined below) have no
further commitments to lend or issue Letters of Credit (as defined in the
Revolving Credit Agreement defined below), all Revolving Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and all Letters of Credit have terminated or have been cash
collateralized in accordance with the terms of the Revolving Credit Agreement;
and
(j)    “including” means “including without limitation”.
Section 8.02    Subordination.
(a)    Senior Obligations. The payment of any amounts owing in respect of the
Subordinated Debt shall be subordinated, to the extent and in the manner
hereinafter set forth, to the following (the “Senior Obligations”): (A) all
Revolving Obligations, (B) all obligations under the Subsidiary Guarantee
contained in (and as defined in) the Revolving Credit Agreement, made by the
Initial Guarantor in favor of the Administrative Agent and the Revolving
Lenders, and (C) all obligations under any other guaranty made by any Subsidiary
(as defined in the Revolving Credit Agreement) in favor of the Administrative
Agent and the Revolving Lenders (the makers of any such guaranty, together with
the Initial Guarantor, collectively, the “Revolving Credit Agreement Guarantors”
and together with the Borrower, collectively, the “Subordinated Obligors” and
each, a “Subordinated Obligor”), as each such agreement or guaranty described in
the foregoing clauses (A) through (C) may be amended, renewed, extended,
increased, substituted, refinanced, restructured, replaced, supplemented or
otherwise modified from time to time, and in each case including interest
thereon accruing after the commencement of any Proceeding, whether or not such
interest is an allowed claim in such Proceeding.
(b)    Proceedings. In the event of a Proceeding, then:
(i)    the holders of the Senior Obligations shall be entitled to receive
payment in full of all Senior Obligations before Payee shall receive any payment
or distribution on account of Subordinated Debt, and

-38-

--------------------------------------------------------------------------------




(ii)    any payment by, or on behalf of, or distribution of the assets of, a
Subordinated Obligor of any kind or character on account of the Subordinated
Debt, whether in cash, securities, property or otherwise, to which Payee would
be entitled except for the provisions of this Subordination Agreement shall be
paid or delivered by the Person making such payment or distribution (whether a
trustee in bankruptcy, a receiver, custodian, liquidating trustee or any other
Person) or by Payee to the extent such payment is received by Payee directly to
the holders of the Senior Obligations or the Administrative Agent acting on
their behalf, payable in accordance with the terms of the Revolving Credit
Agreement, until the payment in full of all Senior Obligations.
(c)    Default or Event of Default. (i) Upon the occurrence and during the
continuation of a Default or Event of Default (each as defined in the Revolving
Credit Agreement), Payee agrees not to ask, demand, sue for or take or receive
from any Subordinated Obligor in cash, securities, property or otherwise, or by
setoff, purchase, redemption (including from or by way of collateral) or
otherwise, payment of all or any part of the Subordinated Debt, until payment in
full of all Senior Obligations and Payee further agrees to turn over to the
Administrative Agent for application in accordance with the Revolving Credit
Agreement any such payment received in respect of the Subordinated Debt during
the continuance of an Event of Default (as defined in the Revolving Credit
Agreement) so long as payment in full of all Senior Obligations has not
occurred. This Section 8.02(c)(i) shall cease to be applicable on the Investment
Grade Rating Date as defined in the Revolving Credit Agreement (the “Revolving
Credit Agreement Investment Grade Rating Date”).
(ii)    This Section 8.02(c)(ii)shall be applicable from and after the Revolving
Credit Agreement Investment Grade Rating Date. Upon the occurrence and during
the continuation of an Event of Default as defined in the Revolving Credit
Agreement, Payee agrees not to ask, demand, sue for or take or receive from any
Subordinated Obligor in cash, securities, property or otherwise, or by setoff,
purchase, redemption (including from or by way of collateral) or otherwise,
payment of all or any part of the Subordinated Debt, until payment in full of
all Senior Obligations.
(d)    No Subrogation. Payee agrees that no payment or distribution to holders
of Senior Obligations pursuant to the provisions of this Subordination Agreement
shall entitle Payee to exercise any rights of subrogation in respect thereof,
all of which are expressly waived herein, until the Senior Obligations have been
paid in full.
(e)    No Liens. Without the prior written consent of the Administrative Agent,
no Subordinated Obligor shall give, or permit to be given and Payee shall not
receive, accept or demand, any lien to secure any Subordinated Obligations, on
any cash, securities, property or other assets, whether now existing or
hereafter acquired, of any Subordinated Obligor.
Section 8.03    Waivers and Consents.
(a)    Payee waives (i) promptness, diligence, notice of acceptance and any
other notice with respect to the Senior Obligations and this Subordination
Agreement and any requirement

-39-

--------------------------------------------------------------------------------




that the Administrative Agent or any Revolving Lender exhaust any right or take
any action against any Subordinated Obligor or any other Person or any of their
respective assets.
(b)    All rights and interests of the holders of Senior Obligations hereunder,
and all agreements and obligations of Payee and Subordinated Obligors under this
Subordination Agreement, shall remain in full force and effect irrespective of:
(i) any lack of validity or enforceability of any Revolving Credit Agreement or
any other Loan Document as therein defined, or any agreement or instrument
relating thereto; (ii) any change in the time, manner or place of payment of, or
in any other term of, the Revolving Obligations, or any other amendment or
waiver of or any consent to or departure from the Revolving Credit Agreement or
any other Loan Document (as defined in the Revolving Credit Agreement),
including any increase in the Senior Obligations or extension of the maturity
thereof; (iii) any holder of Senior Obligations releasing any Subordinated
Obligor from all or any part of the Senior Obligations by operation of law or
otherwise, (iv) any enforcement or failure to enforce, or any delay in
enforcing, any Loan Document (as defined in the Revolving Credit Agreement); or
(v) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subordinated Obligor or Payee or third party
guarantor or surety other than payment in full of the Senior Obligations.
(c)    No present or future holder of Senior Obligations shall be prejudiced in
its right to enforce subordination of Payee by any act or failure to act on the
part of any Subordinated Obligor whether or not such act or failure shall give
rise to any right of rescission or other claim or cause of action on the part of
Payee.
Section 8.04    Reinstatement. This Subordination Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any Senior Obligations is rescinded or must otherwise be returned by any holder
of Senior Obligations in connection with any Proceeding, all as though such
payment had not been made.
Section 8.05    Termination. This Subordination Agreement shall in all respects
be a continuing agreement and shall remain in full force and effect until the
earlier of (a) the payment in full of the Senior Obligations and (b) the payment
in full in cash of the Subordinated Debt. Upon such payment in full, this
Subordination Agreement shall terminate (subject to Section 8.04); provided that
the parties hereto agree to each execute such instruments as may be reasonably
requested by any other party hereto to further evidence such termination.
Section 8.06    Amendments, Etc. No amendment or waiver of any provision of this
Subordination Agreement nor consent to any departure by Payee or any
Subordinated Obligor therefrom shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
Section 8.07    Rights of Payee. The provisions of the foregoing paragraphs with
respect to subordination are solely for the purpose of defining the relative
rights of the holders of Senior Obligations on the one hand, and Payee on the
other hand, and none of such provisions shall impair, as between any
Subordinated Obligor and Payee, the obligation of such Subordinated Obligor,
which is unconditional and absolute, to pay to Payee the principal and interest
under the

-40-

--------------------------------------------------------------------------------




Subordinated Debt in accordance with its terms, nor shall anything in such
provisions prevent Payee from exercising all remedies otherwise permitted by
applicable law or hereunder upon default hereunder, subject to the rights of
holders of Senior Obligations under such provisions.
Section 8.08    Third-Party Beneficiaries. The holders of Senior Obligations are
entitled to the benefits of the foregoing subordination provisions and are
third-party beneficiaries thereof.
Section 8.09    Governing Law. THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at Valero Energy Partners LP, One Valero Way,
San Antonio, Texas 78249, Attention of Donna M. Titzman, Chief Financial Officer
(Facsimile No. (210) 345-2267); and
(ii)    if to the Lender, to it at Valero Energy Corporation, One Valero Way,
San Antonio, Texas 78249, Attention of Michael S. Ciskowski,     Executive Vice
President and Chief Financial Officer.
(b)    Electronic Communications. Notices and other communications to the
parties hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites).
Notices and other communications (i) sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, (ii) posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor and (iii) transmitted by telecopier or
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

-41-

--------------------------------------------------------------------------------




Section 9.02    Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that it would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.
(b)    Neither this Agreement or the Notes nor any provision of either of the
foregoing may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.
Section 9.03    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).
Section 9.04    Counterparts; Integration; Effectiveness. (a) This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents together constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Lender and the Borrower, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
(b)     Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, email .pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 9.05    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and

-42-

--------------------------------------------------------------------------------




enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 9.06    Governing Law; Consent to Service of Process. This Agreement
shall be construed in accordance with and governed by the law of the State of
New York. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
Section 9.07    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.08    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Term Loan, together
with all fees, charges and other amounts which are treated as interest on the
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender in accordance with applicable law, the
rate of interest payable in respect of the Term Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate.
Section 9.09    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. The Lender agrees that no claim arising against the
Borrower or any other Loan Party under any Loan Document with respect to the
Obligations shall be asserted against the General Partner or its assets.
Notwithstanding the foregoing, nothing in this Section 9.09 shall be construed
so as to prevent the Lender from commencing any action, suit or proceeding with
respect to or causing legal papers to be served upon the General Partner for the
purpose of obtaining jurisdiction over the Borrower or another Loan Party.
Section 9.10    Amendment and Restatement. This Agreement shall be deemed to
restate and amend the Existing Credit Agreement in its entirety, and all of the
terms and provisions hereof shall supersede the terms and conditions thereof.
The parties hereto further agree that this Agreement and each Borrowing shall
serve to extend, renew and continue, but not to extinguish or novate, the
“Borrowings” under the Existing Credit Agreement and the corresponding
promissory notes and to amend, restate and supersede, but not to extinguish or
cause to be novated the Indebtedness under, the Existing Credit Agreement. The
Borrower hereby agrees that, upon the effectiveness of this Agreement, the “Term
Loan” made and outstanding under the Existing Credit Agreement and all accrued
and unpaid interest thereon shall be deemed to be the Term Loan outstanding
under and payable by this Agreement.

-43-

--------------------------------------------------------------------------------




ARTICLE X
SUBSIDIARY GUARANTEE
Section 10.01    Guarantee. Each Guarantor, jointly and severally, hereby
unconditionally and irrevocably guarantees to the Lender (the “Subsidiary
Guarantee”), as primary obligor and not merely as surety, the prompt and
complete payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of the Borrower, now or hereafter existing under
this Agreement and any other Loan Document, and all other Obligations, whether
for principal, interest, fees, expenses or otherwise, including obligations
which, but for an automatic stay under Section 362(a) of the Bankruptcy Code or
any other insolvency law or other proceeding, would become due (such obligations
being hereinafter referred to as the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including the legal fees, charges and disbursements of
counsel) incurred by the Lender in enforcing any rights under the Subsidiary
Guarantee. No amendment or modification of the Subsidiary Guarantee may be made
without the prior written consent of each Guarantor. Notwithstanding anything
contained herein to the contrary, the obligations of each Guarantor under the
Subsidiary Guarantee shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations under the Subsidiary
Guarantee subject to avoidance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any applicable
state law.
Section 10.02    Waiver of Subrogation. Notwithstanding any payment or payments
made by a Guarantor hereunder, or any set-off or application of funds of any
Guarantor by the Lender, such Guarantor shall not be entitled to be subrogated
to any of the rights of the Lender against the Borrower or against any
collateral security or guarantee or right of offset held by the Lender for the
payment of the Guaranteed Obligations, nor shall any Guarantor seek any
reimbursement from the Borrower in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Lender by the Borrower are paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been paid in full, such amount shall be held by such Guarantor, in trust
for the Lender, segregated from other funds of such Guarantor and shall,
forthwith upon receipt by such Guarantor, be turned over to the Lender, in the
exact form received by such Guarantor (duly indorsed by such Guarantor, if
required), to be applied against the Guaranteed Obligations, whether mature or
unmatured, in such order as the Lender may determine.
Section 10.03    Amendments, Etc., with respect to the Guaranteed Obligations.
Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against such Guarantor, and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Lender may be rescinded by the Lender, and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Lender, and
this Agreement, and any Note and any other document in connection therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Lender may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender

-44-

--------------------------------------------------------------------------------




for the payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. The Lender shall have no obligation to protect, secure,
perfect or insure any Lien or security interest at any time held by it as
security for the Guaranteed Obligations or for this Subsidiary Guarantee or any
property subject thereto.
Section 10.04    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Subsidiary Guarantee or acceptance of this Subsidiary Guarantee; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Subsidiary Guarantee;
and all dealings between the Borrower and the Guarantors, on the one hand, and
the Lender, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Subsidiary Guarantee. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower, such Guarantor or any other Guarantor
with respect to the Guaranteed Obligations. This Subsidiary Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to, and each Guarantor hereby expressly waives any defenses to
its obligations hereunder based upon (a) the validity or enforceability of this
Agreement, any Note, any of the Guaranteed Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Lender, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations or any other Guaranteed Obligations of any other Loan Party under or
in respect of the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise, (c) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower against the Lender, or
(d) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or any Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Guaranteed
Obligations, or of any Guarantor under this Subsidiary Guarantee, in bankruptcy
or in any other instance. When pursuing its rights and remedies hereunder
against the Guarantors, the Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Lender to pursue such other rights or remedies or to collect any payments from
the Borrower or any such other Person or to realize upon any such collateral
security, or guarantee or right of offset, shall not relieve the Guarantor of
any liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Lender against
each Guarantor.
Section 10.05    Reinstatement. This Subsidiary Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar

-45-

--------------------------------------------------------------------------------




officer for, the Borrower or any substantial part of its property, or otherwise,
all as though such payments had not been made.
Section 10.06    Payments. Each of the Guarantors and the Borrower hereby agrees
that the Guaranteed Obligations will be paid to the Lender, without set-off or
counterclaim in dollars as expressed to be payable hereunder and under any Note,
in immediately available funds at the office of the Lender specified in
Section 9.01.
Section 10.07    Additional Guarantors. Upon the execution and delivery by any
Person of a Guarantee Joinder and other required documents as provided in
Section 5.09, such Person shall be a Guarantor and shall be a party hereto as if
an original signatory hereto.
Section 10.08    Guaranty Release Matters. The Lender shall release any
Guarantor from its obligations as a Guarantor under this Agreement pursuant to a
written request made by the Borrower, if (a) such Guarantor ceases to be a
Subsidiary of the Borrower as a result of a transaction permitted under this
Agreement, (b) prior to the Investment Grade Rating Date, such Guarantor ceases
to be a Material Subsidiary of the Borrower that is a First Tier Subsidiary as a
result of a transaction permitted under this Agreement, (c) such Guarantor is an
Elective Guarantor at the time of such release or (d) at any time on or after
the Investment Grade Rating Date, such Guarantor does not, or ceases to,
guarantee Indebtedness of the Borrower in an aggregate principal amount of
$25,000,000 or more (and, in the case of this clause (d) only for so long as
such Subsidiary continues not to guarantee Indebtedness of the Borrower in an
aggregate principal amount of $25,000,000 or more); provided that, after giving
pro forma effect to any such release occurring pursuant to the foregoing clause
(d), the Borrower is in compliance with Section 6.03(a) and no Event of Default
has occurred and is then continuing. Any such request shall be accompanied by a
certificate of a Financial Officer of the Borrower certifying (which
certification shall constitute a representation and warranty by the Borrower
hereunder) that (i) no Event of Default then exists or will exist after giving
effect to such release and (ii) the conditions for release set forth in this
Section 10.08 have been satisfied.
(Signature Pages Begin Next Page)





-46-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


VALERO ENERGY PARTNERS LP, as Borrower
 
By: Valero Energy Partners GP LLC, its General
 
Partner
 
By: /s/ Donna M. Titzman______________________
 
Name:
Donna M. Titzman
 
Title:
Senior Vice President, Chief Financial
 
 
Officer, and Treasurer
 
 
 
VALERO PARTNERS OPERATING CO. LLC, as
 
a Guarantor
 
By: /s/ Donna M. Titzman______________________
 
Name:
Donna M. Titzman
 
Title:
Senior Vice President and Treasurer






S-1

--------------------------------------------------------------------------------






VALERO ENERGY CORPORATION, as Lender
 
By: /s/ Michael S. Ciskowski___________________
 
Name:
Michael S. Ciskowski
 
Title:
Executive Vice President and Chief
 
 
Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 




S-2